Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
2.	Claims 1, 4, 9-10, 14, 19, 21, 41, and 57-68 are all the claims.
3.	Claim 52 is canceled, Claims 1, 4, 9-10, 14, 19, 21, 41, and 57-65 are amended and new Claims 66-68 are added in the Response of 1/21/2022. The subject matter of new Claims 66-68 is germane to the elected and examined subject matter and so the claims are joined for examination.
4.	Claim 41  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2021.
5.	Claims 1, 4, 9-10, 14, 19, 21 and 57-68 are all the claims under examination.
6.	Applicants amendment of the claims raises new grounds for objection and rejection.
	
Information Disclosure Statement
7.	The IDS of 1/21/2022 and 1/21/2022 have been considered and entered. The initialed and dated 1449 forms are attached.


Withdrawal of Rejections

Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 1, 4, 9-10, 14, 19, 21 and 57-65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The rejection of Claims 1, 4, 9-10, 14, 19, 21 and 57-65 for reciting “an immunoglobulin or antigen-binding fragment thereof” is withdrawn in view of Applicants amendment to replace the phrase with “An antibody molecule or an antigen binding fragment thereof.” 
	b) The rejection of Claims 57-64 for reciting “HGF” with respect to the specific antibody CDR1-3 recited in generic Claim 57 is withdrawn in view of the amendment to clarify human HGF.
c) The rejection of Claims 60 and 61 for “and/or” language is withdrawn in view of the deletion of the term “or” and to reflect the requirement for both VH and VL domains. 


Rejections Maintained

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
9.	The rejection of Claims 1, 4, 9-10, 14, 19, 21 and 57-68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained. 
	The claims have been amended to recite “an antibody molecule or antigen binding fragment thereof” in the Office Action of 1/21/2022. 
	Applicants allege the specification provides on page 15 that an antibody molecule “encompasses fragments of antibody molecules, provided such fragments comprise a constant domain, such as a CH1, CH2, or CH3 domain, preferably a CH3 domain, comprising an EGFR antigen-binding site.” The amended claims also recite that the CH3 domain of the antibody molecule or antigen binding fragment thereof contains an EGFR antigen-binding site specified by amino acid sequences.
	Response to Arguments
	(a) The “antibody molecule” in the specification at the following pages is defined to contain CDR-based binding domain(s):
	p. 5 “These specific binding members can be advantageously incorporated into antibody molecules with a CDR-based binding site specific for a second tumour-associated antigen, to provide specific binding members with potent anti-tumour effects” and “When incorporated into antibody molecules with a CDR-based binding site specific for a second antigen…”

	p. 19 “The antibody molecules against a given antigen, such as a tumour antigen, and determination of the CDR sequences of such an antibody molecule, is well within the capabilities of the skilled person and many suitable techniques are known in the art. Furthermore, antibodies, including the CDR sequences, against various receptor tyrosine kinase ligands and receptor tyrosine kinases are known in the art. Thus, the skilled person would have no difficulty in preparing a specific binding member comprising in addition to an EGFR antigen-binding site as described herein a CDR-based antigen-binding site for a second antigen, such as a receptor tyrosine kinase ligand or receptor tyrosine kinase.”

	Regarding Applicant’s cited excerpt on p. 8 of the specification, “the fragments” of the antibody molecule do not exclude the presence of an antigen binding domain by way of the comprising language but instead limits the constant domain to one of e.g. (“such as”), a CH1, CH2 or CH3. There is no explicit or implicit teaching away for the presence of an antigen binding domain within the context of the excerpt. Here, and if the presence of a CH3 domain is optional, which can only be interpreted from the “or” language, then it is unclear and ambiguous how the fragment is relevant to the antibody molecule of Claim 1 requiring the presence of an engineered CH3 domain.


The website for the Applicant F*star Therapeutics specifically defines the meaning of an Fcab: see //www.f-star.com/scientific-approach/technology-platform/. The website defines the Fcab platform technology as a full length human antibody with two Fc antigen binding domains occurring in the CH3 domain for each of the heavy chains as follows:

    PNG
    media_image1.png
    994
    889
    media_image1.png
    Greyscale

It is not clear if the reference engineered CH3 domain of generic Claim 1 is present as a single domain or as two domains as would ordinarily be found for a conventional full length antibody comprising two heavy chains each comprising a single CH3 domain. Here the claimed invention does not require more than a single CH3 domain being present in the immunoglobulin.
Applicants have never responded to this aspect of the rejection. The response is incomplete.
In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

Amending the claims to indicate an EGFR-specific modified Fc fragment with antigen binding (Fcab) could overcome the rejection.
The rejection is maintained.

New Grounds for Objection
Claim Objections
10.	Claim 65 is objected to because of the following informalities:  the claim contains a typographical error for the phrase “SEQ IN NO: 38”.  Appropriate correction is required.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



a) Claims 1, 4, 9-10, 14, 19, 21 and 57-68 are indefinite because it is not clear if the reference engineered CH3 domain of generic Claim 1 is present as a single CH3 domain or as two CH3 domains as would ordinarily be found for a conventional full-length antibody comprising two heavy chains each comprising a single CH3 domain. Here the claimed invention does not require more than a single CH3 domain being present in the antibody molecule of the invention. The excerpt from Applicants own website at //www.f-star.com/scientific-approach/technology-platform/ and shown above reveals nothing less than two CH3 domains being present in “the antibody molecule”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 1, 19 and 57-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims encompass the “the antibody molecule” of Claim 1 and further comprising a second antigen binding site which is a CDR-based antigen-binding site (Claims 19 and 57-65). The structure/function correlation for the antibody molecule as a whole comprising the EGFR binding site and the second binding site absent any description in the claims as to where and how the association occurs between the two separate binding entities is unclear and not supported by the specification. The second antigen binding site may be associated anywhere on the antibody molecule including being fused or linked to the CH3 domain at the N- or C-terminus or within the CH3 domain. The second binding domain is not restricted from being associated with the CH3 in any one of loops AB, CD and/or EF absent a showing to the contrary.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014). 

The ordinary artisan could reasonably conclude that Applicants were not in possession of the claimed invention absent their showing the structure/function correlation for the antibody molecule comprising the second binding domain.
Conclusion
13.	No claims are allowed.
14.	The sequences of SEQ ID NOS: 4, 9 and 15 (Claim 9) and 6, 11 and 17 (Claim 14) are free from the art. The sequences of SEQ ID NOS: 41, 43 and 45 (Claim 62) and 42, 44 and 46 (Claim 64) are free from the art.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643